Title: To Thomas Jefferson from Joseph Winston, 31 May 1806
From: Winston, Joseph
To: Jefferson, Thomas


                                                    
                            Dear Sir.
                            Stokes County May 31st. 1806.
                        
                  Since I had the pleasure of seeing you last. I have made up my mind to remove to the Missisippi
                                territory. and recollecting you were pleasd to Offer me the Appointment of receiver of public Monies in that quarter
                                (I beleave East of pearl river, I now take the liberty of Soliciting that Appointment for the District West of Pearl
                                river, the reason I name this District is because in the Nieghborhood of Natchez it is that I intend going, permit me
                                further to Observe, that I am apprised Of an Application haveing been made in favour of my Son Samuel S. Winston for
                                this Appointment, and that I have no reason to think otherwise then that I would Meet with every Attention which he
                                or his friends could Expect; but the great regard and Concearn which I have for the future Welfare of one so Near to
                                me as a Son, begits in me a belief that his youth and Want of Experience might be thought proper Objections,
                                notwithstanding every other qualification
                            I have Writting a few lines to the Secretary of the Treasury on this Subject.
                            I am Dr. Sir with great Consideration your Most Obt. Servt.
                        
                            Jos Winston
                     
                        
                    